A re-examination of the testimony in the record convinces us that our conclusions of fact as to the agency of J. B. Ruffner for his sons, Clark G. and H. H., in the handling of their money, and in the shiftings of the mortgage security originally held by J. B., are fully supported. But, apart from the principle of imputed knowledge, the burden rested upon H. H. Ruffner, whose answer asserts that he is a purchaser without notice of the usurious exactions of J. B. Ruffner, to show that he did not know, and had no reason to believe, that the latter was being compensated for his services by the mortgagors; for under the rule, as quoted from Judge Freeman's note, supra, he was prima facie charged with knowledge that some one was paying for those services, and that it was presumably the mortgagors. Had he been informed, and had he believed, that the services of J. B. Ruffner were gratuitous, or that some third person was paying for them, the rule quoted would, of course, be without application.
To remand the cause for further testimony and litigation upon an issue clearly made by the pleadings, as suggested by counsel for appellees, would be contrary to the practice of this court in such cases, and we would not feel justified in doing so.
Application overruled.